 DECISIONS OF NATIONAL LABOR RELATIONS BOARDReeves Rubber, Inc. and Communications Workersof America, Local 11511, AFL-CIO. Cases 21-CA-17635 and 21-CA-17947DECISION AND ORDEROn June 30, 1980, Administrative Law JudgeJames T. Barker issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Reeves Rubber, Inc., San Clemente, California, its'In the absence of exceptions thereto, Chairman Fanning and MemberJenkins adopt, pro formna, the Administrative Law Judge's discussion ofthe no-solicitation rule. See their dissent in Essex International Inc., 211NLRB 749 (1974).The Administrative Law Judge inadvertently stated that Respondent'spersonnel administrator, Joan Dobbie, received no answer to two of thetelephone calls she made in an attempt to recall Thomas Jones. Therecord shows that Dobbie did receive answers but Jones was unknown atboth numbers.2 Respondent excepted to the portion of the Decision in which the Ad-ministrative Law Judge found that Respondent's attempt to recallThomas Jones was not a valid recall effort and, therefore, not sufficientto toll the backpay liability period. We agree with the AdministrativeLaw Judge's conclusion that the recall effort did not toll Respondent'sliability. The one-time telephone calls, none of which reached Jones,were the total extent of Respondent's recall effort, and did not constitutebona fide offers. Other sources were available which, if utilized couldhave possibly provided information as to how to contact Jones. See, e.g.,Marlene Industries Corporation, et al. 234 NLRB 285 (1978), where theBoard held that one letter, which an employer knew did not reach theemployee, did not constitute a bona fide offer of reinstatement. In thatcase, the Board noted that the employer could have consulted the tele-phone directory, the union, the employee's new employer, and other em-ployees. See also Gladwin Industries. Inc., 183 NLRB 280 (1970); MonroeFeed Store, 122 NLRB 1479 (1959). Likewise, in the instant case, Re-spondent had the name of one of its employees whom Jones had listed asa reference on his application. We also note that Respondent did not senda letter to Jones or even contact his Union in an effort to notify him. Wedo not hold that a bona fide offer necessitated Respondent's actual com-munication with Jones, see Jay Company, 103 NLRB 1645, 1647 (1953),enfd. 227 F.2d 416 (9th Cir. 1954), but rather that in order to toll itsbackpay liability Respondent must make a a good-faith recall effort calcu-lated to remedy the wrong which it initially committed by unlawfullylaying off Jones.3 The Administrative Law Judge included a broad cease-and-desistprovision in his recommended Order. In Hickmott Foods. Inc., 242 NLRB1357 (1979), the Board held that such an order is warranted only when arespondent is shown to have a proclivity to violate the Act, or has en-gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights. Wefind this case does not fall into the above category. We therefore substi-tute a narrow cease-and-desist provision for the broad one in the recom-mended Order and conform the notice accordingly.252 NLRB No. 26officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Orderas so modified:1. Substitute the following for paragraph l(k):"(k) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate our employeesconcerning their union preference.WE WILL NOT threaten the job interest ortenure of our employees because they wearunion badges, buttons, or insignia.We will not inform our employees that theyhave lost pay increases and other benefitswhich would have accrued to them if they hadnot selected the Union as their collective-bar-gaining representative.WE WILL NOT disparage the Union as an ef-fective collective-bargaining representative ofour employees.WE WILL NOT inform our employees thatthey would be better off to forget the Unionand vote it out.WE WILL NOT request employees to wearbadges, insignia, and/or clothing bearing slo-gans against the Union.WE WILL NOT, through supervisory person-nel, engage in distribution of badges or insigniaopposing the Union.WE WILL NOT, through supervisory person-nel, engage in the stenciling of clothing bear-ing the slogans opposing the Union or favor-ing ouster of the Union.WE WILL NOT give disparate or discrimina-tory application to our rule prohibiting solici-tation or distribution of literature in the planton worktime by prohibiting said activities byemployees favoring the Union while permit-ting solicitation and distribution of materials134 REEVES RUBBER, INC.opposing the Union during worktime in theplant.WE WILL NOT place employees in a positionof having to declare their union preference.WE WILL NOT issue a warning notice to Ta-filele Mauga, or any other employee, threaten-ing termination for engaging in solicitation inthe work area of the plant on worktime, whilepermitting similar activities on the part of em-ployees opposed to the Union in the workingarea during the worktime.WE WII.L NOT effectuate the layoff ofThomas Jones, or any other employee, becauseof their support of, or activities on behalf of,the Union, or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to join, assist,or support Communications Workers of Amer-ica, Local 11511, AFL-CIO, or any otherlabor organization; to engage in collective bar-gaining through representatives of their ownchoosing; to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection; or to refrainfrom such activities.WE WILL offer Thomas Jones immediateand full reinstatement to his former or substan-tially equivalent position of employment, with-out prejudice to his seniority or other rightsand privileges previously enjoyed and makehim whole for any loss of pay which he mayhave suffered by reason of the discriminatorylayoff, with interest.WE WILL rescind the disciplinary warningissued to Tafilele Mauga on February 8, 1979,and shall expunge from personnel and otherrecords all references to said notice. Writtennotification of this action will be given to Tafi-lele Mauga.REEVES RUBBER, INC.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: Thiscase was heard before me at San Diego, California, onJanuary 28-30, 1980, pursuant to an order consolidatingcases, consolidated amended complaint, and amendednotice of hearing issued on August 24, 1979,' by the Re-gional Director of the National Labor Relations Boardfor Region 21. The consolidated complaint, as amended,is based on charges filed by Communications Workers ofAmerica, Local 11511, AFL-CIO, hereinafter called theUnless otherwise specified, all dates herein refer to the calendar year1979.Union. The amended consolidated complaint alleges vio-lations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended, hereinafter called theAct.2The parties were provided full opportunity to ex-amine and cross-examine witnesses, introduce relevantevidence, present oral argument, and to file briefs. Coun-sel timely filed briefs.Upon the basis of the entire record, my observation ofthe witnesses, and the briefs of the parties, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent ReevesRubber, Inc., has heen a corporation organized under thelaws of the State of California and operates a facility lo-cated in San Clemente, California.In the normal course of its business operations, Re-spondent annually sells and ships goods and productsvalued in excess of $50,000 directly from customers lo-cated outside the State of California.It is admitted, and I find, upon the basis of the forego-ing facts, that at all times material herein, Respondenthas been an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that at all times ma-terial herein, the Union has been a labor organizationwithin the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues in this proceeding are:1. Whether Respondent violated Section 8(a)(5) and(1) of the Act by:(a) Prohibiting employees from engaging in activitieson behalf of the Union either in working or nonworkingareas of the plant while concurrently permitting and/orassisting employees to engage in activities against theUnion during working time in working areas.(b) Threatening employees with discharge or other re-prisals for engaging in union or other protected concert-ed activities.(c) Placing employees in the position of having to de-clare their union preference to representatives of Re-spondent.(d) Requiring employees to wear antiunion insignia ontheir clothing.(e) Encouraging employees to decertify the Union asthe collective-bargaining representative.2 Testimony pertaining to a strike which commenced on April 9, 1980,was offered but further litigation of the issue was precluded on represen-tations by counsel for the General Counsel that, in substance, the evi-dence was for the purpose of developing a complete record and was an-ticipatory in nature in that the employees had not sought to end theirstrike and return to work. The complaint does not allege an unfair laborpractice strike135 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Making statements to employees which indicatedthe futility of the collective-bargaining process.(g) Informing employees that wage increases and otherbenefits had been withheld because the employees hadselected the Union as the collective-bargaining repre-sentative.2. Whether Respondent violated Section 8(a)(3), (5),and (1) of the Act by:(a) Issuing an official disciplinary warning to employeeTafilele Mauga, because he had engaged in union orother protected concerted activities, and thereafter, fail-ing and refusing to rescind said warning.(b) Laying off Thomas Jones because he had engagedin union or other protected concerted activities, andthereafter failing and refusing to recall Jones.B. Pertinent Facts1. Background factsRespondent is involved in the manufacturing of rubberproducts, including gasket materials which are used assealing components for piping systems. Respondent oper-ates three plants where approximately 350 employeescomprise the complement. At its San Clemente andLaguna Nigel locations in the State of California, ap-proximately 225 employees are employed, and the bal-ance of the complement is employed at a plant in Ala-bama. The production and maintenance employees at theAlabama plant are represented by the United RubberCork and Linoleum Workers of America. A collective-bargaining agreement covering these employees has beenin effect at all relevant times.At relevant times William Krames has been vice presi-dent of Respondent's manufacturing operations with au-thority over the manufacturing operations of the SanClemente plant. Joan Dobbie has served at pertinenttimes as personnel administrator with responsibilities inthe area of recruitment, layoff, recall, and discharge ofpersonnel. Harold Gangloff has been Respondent's tooldesign engineer, and Ronald Doloquist has served asproduction engineer. Like Dobbie, they report directy toKrames. The supervisory status of these individuals isnot in issue. Dolquist has supervisory responsibility overthe mold operation, the two pressrooms and the relatedsupport departments where approximately 65 unit em-ployees are employed. Kenneth Jerue, Jim Deleo, andRocky Aukoso are the line supervisors who directed thework of these employees. Four mold department em-ployees reported directly to Gangloff.Respondent operates three 8-hour shifts. The first shiftcommences at 8 a.m., the second shift starts at 4 p.m.,and the third shift reports at 12 midnight. During eachshift, the employees are accorded a lunch time and twobreak periods. Jerue supervises the operations of the em-ployees pertinent to this proceeding who were employedon the first shift, Deleo is a supervisor on the secondshift, and Aukoso directs employees on the third shift.3Dolquist's duty hours coincide essentially with the hoursof the first shift, and he is seldom in the plant during the3 The credited testimony of William Krames supports the foregoingfindings, which are not in dispute.other shifts, although he could be contacted by tele-phone if the need arose.On August 4, 1978, in a secret-ballot election conduct-ed under the supervision of the Regional Director forRegion 21, a majority of the approximately 150 produc-tion and maintanance employees at the San Clementeplant selected the Union as their representative for thepurpose of collective bargaining, and on August 15,1978, the Regional Director certified the Union as theexclusive collective-bargaining representative in the fol-lowing unit:All production and maintenance employees em-ployed by Respondent at its facility located in SanClemente, California; excluding all other employees,office clerical employees, professional employees,guards, and supervisors as defined in the Act.Commencing in October 1978 and continuing throughNovember 1979, representatives of Respondent and theUnion engaged in numerous formal collective-bargainingsessions. 4In the meantime, prior to the August 4 election,Krames and legal counsel for the Company had met withthe managers and supervisors employed at the San Cle-mente plant. The initial meeting lasted approximately 4hours, and dealt with conduct permissible on the part ofsupervision vis-a-vis employees during the course of anorganizing campaign. Impermissible conduct was also de-lineated, and the supervisors were specifically instructednot to encourage or participate in any organizing effort,not to threaten employees with disciplinary action be-cause of their organizing activities, and not to force em-ployees to show their preferance with respect to a choiceof a bargaining representative. During the course of themeeting, the Company's existing no-solicitation rule wasdiscussed.5The rule provides:1. No employee is allowed to solicit another em-ployee or distribute literature to other employees orsell merchandise to other employees during eithertheir work time or the work time of those employ-ees to whom the selling distributing or soliciting isdirected.2. Distributing of literature is prohibited at all timesin work areas of the plant. Employees are instructednot to place literature or handbills in or on vehiclesparked on Company premises.3. Solicitations for any purpose by non-employeeson Company property is strictly prohibited at alltimes.4. Occasionally small groups of employees maywish to contribute to a joint gift for a co-workersuch as for retirement, going-away, baby or bridalThe pleadings and a stipulation of the parties establishes the forego-ing.I Prior to its promulgation, the details of the rule had been discussedwith supervision, and in January 1978 a bulletin defining Respondent'spolicy controlling solicitations and distributions of literature on plantpremises was posted. Later, in June 1978, another bulletin was publishedreiterating that policy.136 REEVES RUBBER, INC.shower. This practice will be allowed only as longas it remains purely voluntary, occurs during breaksor lunch periods and happens only occasionally.Additionally, parties and luncheons for retirement,going-away, bridal or baby showers should bescheduled within normal breaks and lunch periodsallotted. Parties which will extend beyond such atime limit should be scheduled after working hours.In late July, Krames met again with the managers andsupervisors of the San Clemente operation, and the prog-ress of the union organizing effort was evaluated and dis-cussed. Respondent's counsel was present. The managersand supervisors were instructed that they should engagein no conduct which would jeopardize the Company'sposition in the election and cause the election to be setaside. The rules of proper conduct on the part of the su-pervision toward employees during the organizing cam-paign and the preelection period were reiterated andreenforced.On or about August 18, following the election inwhich the Union prevailed, Krames met again with themanagers and supervisors of the plant, and, in essence,informed them that the Company intended to bargain ingood faith with the Union and instructed them not toengage in conduct which would reflect adversely uponthe Company. Krames admonished that he desired nothreats, interrogation, or reprisals against employees whohad openly declared their union preference and wantedno supervisory interference with the wearing of insigniaor buttons partial to the Union. Krames also instructedthe supervisors and managers not to engage in any an-tiunion campaign or to discourage the collective-bargain-ing process or project the inevitability of strikes. Dol-quist, Gangloff, Jerue, and Deleo attended this meeting.62. The alleged proscribed conducta. Deleo speaks with employeesIn January, following a work-related conversationwith his leadman, Gene McKee, Deleo asked McKeewhat he thought about the Union. McKee respondedthat he had not made up his mind and was otherwisenoncommital. Nothing more was said on that occasion.Later, during the month of February, while McKeeand Deleo were conversing together, the topic of con-tract negotiations was broached, and Deleo stated that inthe negotiations the Union was conforming to the Com-pany's handbook and was not doing the employees "anygood." Deleo asserted that the employees might as wellforget about the Union and would be "a lot better off" ifon "July 5" they voted the Union out.In March and April Deleo engaged James Aderholtand Daniel Acosta in conversation concerning theUnion. In general, Deleo conveyed his opposition to theUnion and spoke negatively concerning the need of theemployees for union representation. Neither Aderholtnor Acosta declared their preference to Deleo. On onespecific occasion in mid-March, Deleo told Aderholt that6 The foregoing is based on the credited testimony of William Krames,which is supported by credited testimony of Ronald Dolquist. KennethJerue, Earl Gangloff, and Deleothe employees would not get the pay raise in October,which would normally have been granted, because theyhad selected the Union. Deleo went on to state that thesupervisors had received their raise as well as a creditunion benefit which had not been given the employeesbecause they had selected the Union.In February, approximately 2 weeks after having beeninitially employed by Respondent, Thomas Jones beganwearing union buttons declaring his support for theUnion. On ebruary 20 Deleo called Jones into theoffice and asked him how long he had been workingthere. Jones responded that he had been employed ap-proximately 2 weeks. Deleo commented, "two weeksand already you want to join a union .. .." Deleo thenasked Jones if he knew anything about the Union, andwhen Jones answered in the negative Deleo stated thatthe employees were represented by the CommunicationsWorkers of America and asserted, in substance, that theUnion could not represent the employees of Reeves be-cause it was not familiar with the operation of rubberplants. Deleo further stated that the employees had notbeen "very smart" because they had voted in favor of aunion in August and had thereby lost a profit-sharingplan which they normally would have obtained. Hestated that a strike might occur and that if Jones joinedthe union he could not cross the "strike line" without re-ceiving a fine. Deleo told Jones he had "better thinkabout wearing that [union] button." Soon thereafter,Jones took his break in the cafeteria and observed Deleoand other supervisors talking together looking in his di-rection and laughing. He could not hear what was beingsaid. Later the same day, Deleo approached Jones andsaid, "don't let the conversation we had over there in-timidate you. If you think the union is right wear thebutton if not, don't wear it." Deleo then went to thestenciling machine and experimented with some procom-pany stenciling designs.Aderholt was transferred in March from his truckdriv-ing assignment to a machine operator's job. On the firstday of his job as an operator, Aderholt was wearing aunion button. Deleo observed this and told Aderholt thatif he wanted to "make it" and "have a career" with theCompany he should get rid of his union button. Aderholtremoved the button. However, after the passage of sev-eral workdays, Aderholt began wearing the button againand Deleo approached him and asked him for the button.Aderholt gave it to him. Deleo soon returned with thebutton on which he had superimposed the Company'slogo. Deleo told Aderholt to wear the button, and Ader-holt did so.b. The union insignia incidentsBy February, the wearing of procompany badges andinsignia by employees in the plant became somewhatcommonplace. Buttons containing the slogan "TogetherWe Grow" or "Vote No" made their appearance. Simi-larly, T-shirts and garments bearing the stenciled slogan"No Way CWA" also came into prominence. Also in themonths of spring and early summer, some circulationwas given to slogans imprinted on pieces of flashing (un-marketable, excess rubber material from the mold proc-137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDess) bearing an inscription "Reeves Rubber, C.W.A.sucks!" or "July '5' dump the C.W.A." both slogans borethe simulated signature "Ben & God."In February, Beverly Herman, a packer on the firstshift and wife of a supervisor employed by the Compa-ny, distributed approximatley 25 "Together We Grow"buttons and approximately 10 "Vote No" buttons toother employees. She was assisted by another rank-and-file employee in distributing buttons. Herman distributedsome of the buttons on worktime approximately 10 min-utes prior to the morning break. In March, Deleo handedDanny Acosta a union button which had been modifiedby superimposing the Company's logo on the face of thebutton. He also pinned a button of this description onAderholt's work hat on this occasion. At approximatelythis time Deleo also presented a button bearing a compa-ny logo to Simeta. In late March, Acosta also observedDeleo give "Together We Grow" buttons to employeeshe identified as Richie and Santana. Herman distributedsome of the buttons during working hours, and Deleopresented all of his during worktime.7In February, McKee observed Henry Cantu, a mainte-nance man, and Jim Deleo preparing a stencil. This wasbeing done shortly before breaktime on the second shift.Then, after the 6 p.m. break, McKee observed Cantu andDeleo at the packers' table stencilling smocks worn bythe female employees with the slogan "Stay With TheBest Stay With Reeves Rubber."On February 20, Jones observed Deleo stencil awoman's shirt with the slogan "I'm For Reeves Rubber."The stenciling was accomplished at approximately 8 p.m.during the course of the second shift.Approximately a month later, in seeking to speak withDeleo on a work related matter, Aderholt observedDeleo stenciling a T-shirt with the slogan "I'm ForReeves No Way C.W.A." Aderholt observed Deleo sten-cil three or four T-shirts with this slogan and this tran-spired at approximately I 11 p.m. during the course of thesecond shift.8In February, Deleo approached Noela Simeta as shewas working and asked her if she wanted her T-shirtstenciled. It was "almost" breaktime. Simeta answered inthe affirmative and made the garment available to Deleo.He returned with the T-shirt in approximately 5 minutesand the T-shirt had been stencilled with the slogan "I'mFor Reeves Rubber No Way C.W.A," A figure of a but-terfly had also been stenciled on the T-shirt. Simeta hadmade no request that her T-shirt be stenciled. Deleostenciled other garments worn by employees at work.Beverly Herman and Nancy Matot, a rank-and-file em-ployee, stenciled "No Way C.W.A," and "Stay WithThe Best Stay With Reeves Rubber" slogans on 15 or 207 The record establishes that "Together We Grow" and buttons weredistributed at a company picnic held in the aftermath of a 1972 labor dis-pute, and Beverly Herman testified that she obtained the buttons whichshe distributed from a left-over supply found in an office on companypremises used by her husband in pursuit of his normal supervisory duties.Herman testified that she frequently ate her lunch at her husband's deskand extracted these buttons without his permission or knowledge. Nobuttons of the type here involved were utilized by Respondent in connec-tion with the 1978 organizing campaign.8 Aderholt interpolated the slogan slightly, but I find this no basis forrejecting his testimony.garments worn by employees during the course of thework. Herman prepared the stencil for the first of thetwo slogans, and the stencils were kept in a cabinet inthe work area of the plant near Kenneth Jerue's office.On February 21, Roberts observed Herman and Matotstenciling clothing with the latter of the two above-men-tioned slogans. Their stenciling activities continued afterthe 8 a.m. starting time of the first shift and continuedintermittently in the vicinity of Jerue's office. The activi-ties were punctuated by levity and animation, and Jeruewas in his office. Several items of clothing were stenciledat which point Roberts went into Jerue's office and toldJerue that Herman and Matot were not supposed to becarrying on stenciling activities on company time, assert-ing that employees favoring the Union were not allowed"to do union things on company time." Roberts addedthat if Jerue did not put a stop to this stenciling activityshe, Roberts, was going "to report him to the union."Jerue responded, "I don't give a damn, go ahead. " Rob-erts left Jerue's office.Soon thereafter, Jerue spoke to Matot and told herthat no stenciling of this type could be done duringworking hours. Jerue did not speak to Herman.In the normal ourse of carrying out their work respon-sibilities, rank-and-file employees frequently and routine-ly used the stenciling materials and equipment availableand situated in the work area of the plant.c. The flashing materialOn March 28 a coworker brought Roberts some piecesof flashing material on which slogans in opposition to theUnion had been imprinted over the appellation "Ben &God." The following morning, Roberts was in the plantwhen Earl Gangloff, Ben Matot's supervisor, passed by.Roberts showed him some pieces of flashing bearing theinscriptions and asked Gangloff if he was aware of theirexistence. Later in the day, Gangloff issued a writtenwarning to Matot containing the statement: "Employeewas warned about stamping anything in molds aboutC.W.A. Disciplinary action will he taken if this happensagain."d. The prohibition against solicitationsPrior to January 1978, Krames had been made awareof the practice of many employees soliciting fellow em-ployees for contributions to several causes and offeringfor sale miscellaneous items and merchandise. He re-ceived complaints from other employees and, as found,promulgated and posted the rule governing this type ofconduct which remained in effect at all times pertinentherein. After January 1978, solicitations and activitiesfalling within the intendment of paragraph 4 of this rulewere permitted. On the third shift in January, collectionsfor participation in a Superbowl pool were made duringworktime, and in February on the same shit during worktime, contributions were solicited and collected on behalfof an employee who was returning to Hawaii. The shiftsupervisor was in the lunchroom when the first collec-tion was made but was in the work area of the plant onthe second occasion. No warnings were issued. Howev-er, on April 26 a written warning was issued to Nancy138 REEVES RUBBER, INC.Matot for selling eggs to employees on worktime. Thewarning noted that the conduct could not "be tolerated"and that any further occurrences would "result in addi-tional disciplinary action."In the meantime, during the month of March, Robertswas wearing a button identifying her as a union ste-ward.9Jerue approached her and asked her how shecould be a union steward when her contract was ineffect. Roberts made no reply, and Jerue walked in thedirection of the main office. He later approached Robertsagain and stated that she could not pass out union litera-ture or union cards during working hours.On the night of February 5, Tafilele Mauga, an em-ployee who worked on the third shift, entered the plantapproximately 10 minutes prior to the 12 midnight startof the third shift. Upon entering the plant, Maugawalked through the lunchroom and exited the door nearthe trimming department. Mauga's intention in enteringthe trimming department was to present a union mem-bership card to Noela Simeta, a rank-and-file employeeon the second shift. However, the bell signaling the ter-mination of the second shift and the start of the thirdshift had not yet rung and the second shift employeeswere lining up to clock out. At this juncture, Deleo ob-served Mauga and told him that he must wait until 12o'clock before he entered the work area of the plant. Ac-cordingly, Mauga stood next to Deleo, and as Simetapassed by him after clocking out, he presented her with aunion-membership card. The bell indicating the start ofthe third shift had rung at the time Mauga presented theauthorization card to Simeta. Deleo admonished Maugathat he should not be handing out cards on his worktime.Mauga had been free to enter the lunchroom or walk inthe work area on previous occasions.e. The disciplinary warning-MaugaOn the morning of February 8, Dolquist received anote from Deleo with respect to Mauga suggesting thatDolquist speak with Aukoso concerning Mauga. Dol-quist spoke with Aukoso who stated that he had spokenwith Deleo concerning Mauga's activity in distributingunion-membership cards at the end of the second shiftand the start of the third shift. Aukoso also informedDolquist that he had received unsubstantiated reportsfrom rank-and-file employees to the effect that Maugahad engaged in the distribution of literature on worktime on previous occasions. Aukoso and Dolquist decid-ed that a written warning should issue based on a viola-tion of work rule 16 which proscribes any "(F)ailure tostart work promptly at start of shift, or end of lunchperiod or rest period." Aukoso prepared a written warn-ing dated February 8 containing the following entry:On numerous occasions during the past few daysyou have been observed distributing union relatedmaterial to other employees during working hours.You were verbally warned about this by a supervi-sor on 2-7-79. Any further incidents of this naturecould result in your termination.Roberts had received no official designation from the Union, but shehad served in a defacto capacity as a contact and conduit for employees.Later in the day, when Mauga entered the lunchroomat the beginning of his first break, Aukoso presented thiswarning notice to Mauga together with another warningslip and an excused absence document. Aukoso askedMauga to sign these documents, and Mauga signed theexcused absences document bt refused to sign the twowarning slips. The following day, Aukoso again ap-proached Mauga and asked him to sign the February 8warning notice and another warning slip. A discussionensued at which time Aukoso told Mauga to "watch"out because the Company had learned that he was"giving out cards." Mauga responded that before he'dsign the warning slips he desired union representation.Aukoso did not respond and walked away.Dolquist testified, in substance, that rule 16 had beenconsistently enforced at all times since its adoption, andthe warning notice of February 8 had issued because ofMauga's failure to be at his work station when the bellstarting the third shift sounded. Dolquist also testifiedthat the first sentence of the warning notice of February8 was based on information conveyed to Deleo by em-ployees.f. The layoff of JonesThomas Jones was employed by Respondent fromFebruary 6 to February 23 when he was laid off. Jonesworked on the second shift in the trimming departmentunder the supervision of Deleo, who initially hiredJones. Jones had learned of an employment opportunityat Respondent's plant through a friend, Charles Powell,an employee of Respondent, and after several contactswas interviewed by Deleo who offered him employment.Early in the course of his employment Jones signed aunion-authorization card and, as found above, during thesecond week of his employment began wearing a unionbutton in the plant during duty hours. As found, Deleospoke to Jones concerning this on or about February 20.On February 23, soon after the second shift com-menced at 4 p.m., Deleo informed McKee that Joneswas being laid off. He stated that "the people in theoffice" had instructed him to lay Jones off because therewas not enough work. McKee, who was Jones' leadman,answered that the help was needed and Jones' layoffwould result in him performing "three jobs." Jones'duties involved the operation of a large machine used bytrimming excess rubber from products and supplyingthose products to inspection employees. In the perform-ance of his duties, Jones assisted McKee, the leadman inthe trim department. Sometime later, Deleo approachedJones and told him that it had become necessary to layhim off. Deleo explained that there was insufficient workfor Jones, and Jones inquired if his lay off related to hisinvolvement with the Union. Deleo responded that theUnion had nothing to do with the decision, and Joneswould be recalled as soon as there was sufficient work.In informing Jones of his impending layoff, Deleoshowed Jones the area where pending trim work wasnormally stored. Jones inquired if there were another po-sition in the extrusion department or on the press line inwhich he could work. Deleo responded that there wereno jobs available in his department. However, Deleo139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferred Jones to another job in order to provide himwith employment during the balance of the shift. At theconclusion of the shift, Jones' layoff became effective.Jones did not return to work in Respondent's employ.From February 23 until approximately April 1, McKeeworked alone in the trimming department. Approximate-ly I week after his layoff, Jones contacted Joan Dobbie,Respondent's personnel administrator, by telephone andinquired if there were any job openings. He was told thatthere were none. Jones did not again attempt to contactRespondent.Respondent's layoff and recall procedures are definedin its employee handbook. In pertinent part, the hand-book provides:When it is necessary to reduce the working force ina department, probationary employees in the depart-ment will be laid off first; thereafter, employees willbe laid off in the reverse order of their departmentseniority. Laid-off employees shall be returned towork in accordance with their seniority. Seniorityshall not be applied to the end that the Company isunable to maintain an efficient working force. Whenadditional employees are necessary in any depart-ment, and no employees having departmental se-niority in such department are on layoff the Compa-ny will recall laid-off employees from other depart-ments. These employees will be recalled in theorder of their plantwide length of service to fill va-cancies before hiring any new employees, providedthat such laid-off employees meet the job require-ments and are capable of doing the work satisfacto-rily, as determined by the Company.Individual layoffs within a department are decided uponby departmental management and supervision. Dolquistreached the decision to effectuate a layoff in "the jobclassification" occupied by Jones on February 23, andconveyed this instruction to Deleo. In effectuating thelayoff of Jones, Dobbie followed normal layoff proce-dures. In late March, a need for an employee in Jones'former position recurred. Deleo instructed Dobbie torecall Jones. On March 30, Dobbie placed telephonecalls to the three telephone numbers listed in Jones' em-ployment application as telephone numbers at which hecould be contacted. One number was no longer in serv-ice, and she received no answer to calls placed at theother two numhers. Dobbie's only attempts at contactingJones telephonically were made on March 30. She didnot dispatch any written recall notice to Jones, nor didshe endeavor to effectuate notice to Jones throughCharles Powell, a pressman in Respondent's employ whowas listed as a reference on Jones' employment applica-tion. Dobbie did not personally know that Powell hadreferred Jones to the Company at the time of his initialemployment. Deleo did not recall that Powell had re-ferred Jones. Dobbie testified that no written recallnotice was sent to Jones because he was a probationaryemployee and under established routine consistently fol-lowed no written notice of recall is given probationaryemployees.Deleo denies that Jones' union activity played any rolein his termination, and Dolquist denies any knowledgethat Jones had been active in behalf of the Union. Simi-larly, Krames and Dobbie deny any knowledge of Jones'union activity or any union-related considerations withrespect to his layoff or the failure of the Company to ac-complish his recall.Deleo, Dolquist, and Dobbie testified that a slowdownin work in late February mandated layoffs on the secondshift under Deleo's direction. Neither Jones nor McKeecould detect any dearth of work for Jones to perform.No documentary evidence was introduced in support ofthe testimony that other layoffs were effectuated. Deleotestified that vacancies did arise on the pressline duringMarch but that none existed or arose in the extrusion de-partment between February 23 and late March when heinstructed Dobbie to recall Jones. Prior to February 23,Respondent had employed pressline personnel who hadno previous pressline experience. However, the openingswhich had arisen on the pressline in March were createdby the "short term" layoff of the incumbents and no con-sideration was given to recalling Jones to those jobs.Credibility ResolutionsThe testimony of record, and specifically that of Wil-liam Krames, Ronald Dolquist, Kenneth Jerue, EarlGangloff, and James Deleo, establishes the existence, atall times subsequent to January 1978, of a rule limitingsolicitations and distribution of literature in workingareas of the plant during the worktime of employees.Documentary evidence of record supports this testimo-ny. While the record evidence establishes that collectionsfor floral offerings and football and baseball pools werefrom time to time undertaken, I reject the testimony ofFreida Roberts and John Williams insofar as it may beinterpreted as exemplifying a permissive policy on thepart of supervision in tolerating substantial work time in-terruptions for these purposes. I also reject the testimonyof Roberts to the effect that Nancy Matot sold cookieson work time with the knowledge and acquiescence ofJerue, and this rejection is based upon the credited testi-mony of Matot and Jerue. However, I credit the testimo-ny of John Williams with respect to collections undertak-en in connection with the Superbowl, and the knowledgeattributable to supervision with respect thereto.Additionally, the record testimony of William Krames,as supported by credible testimony of other witnessescalled by Respondent, establishes the dissemination byKrames of instructions to management and supervisorypersonnel relating to conduct appropriate on the part ofcompany representatives in communicating and dealingwith employees concerning the question of representa-tion by a labor organization, and the right of employeesfreely to select their bargaining representative. I find,primarily upon the basis of Krames' testimony, as sup-ported by documents of record, that management and su-pervisory personnel received specific instructions toremain neutral and to engage in no threatening or coer-cive conduct. I specifically credit Krames' denial that hedid not speak to Aderholt in the vicinity of the Banburymixer and did not comment to Aderholt concerning the140 REEVES RUBBER. INCwearing of a union badge, as testified by Acosta. On theother hand, I find that, despite these instructions, on thefirst shift, consistent with the credited testimony of Rob-erts and contrary to Jerue's denial, Jerue tolerated someduty time stenciling of antiunion clothing and intervenedto put a stop to it only after Roberts complained to Jerueabout the activities of Herman. Herman's testimony,which finds support in that of Nancy Matot, establishesthat the stenciling of clothing was done in the plant andproximate in time to the beginning of the first shift.However, I reject the testimony of Herman and Matot tothe effect that they were circumspect in continuing theirstenciling activities to other than worktime. Rather, Ifind, based on the testimony of Roberts, that stencillingwas carried on during duty hours. Moreover, I creditRoberts, Vera Yslava, and Gertrude Estrada in findingthat "Together We Grow" buttons were distributedduring worktime by Herman. Further, I find, upon thecredited testimony of Gene McKee, James Aderholt,Daniel Acosta, Noela Simeta, Thomas Jones, and Tafi-lele Mauga, and contrary to the testimony of JamesDeleo, that Deleo openly expressed his opposition to theUnion and that he engaged in overt conduct for the pur-pose of limiting the particiption of employees in an effortto counter an emerging, if subliminal, effort to decertifythe Union. '° In crediting the testimony of above-namedemployee witnesses called by counsel for the GeneralCounsel with respect to the wearing of badges and thestenciling activities which were carried out in the planton the second shift supervised by Deleo, I have carefullyscrutinized their testimony and have weighed that testi-mony against denials and explanations proffered byDeleo, and the testimonial representations of HelenNielo. Nielo's testimony to the effect that Simeta sten-ciled her own T-shirt is rejected and Simeta's testimonyin this general vein is specifically credited. Moreover, inrejecting the testimony of Deleo which is counter to thefindings above made with respect, (1) to conversationswhich he had with employees, (2) the stenciling activitiescarried on during the second shift, and (3) the displayand wearing of badges both in support of and in opposi-tion to the Union, I act upon a conviction that Deleo lib-erally rationalized his own conduct and entered denialsto involvement in specific events which run counter tothe weight of the credited testimony of record, and theevidence generally. Moreover, Deleo's testimony withrespect to these matters appeared generally rationalized,temporized, and evasive. Specifically, I reject Deleo'stestimony suggesting that his stenciling activities wereseverely limited and undertaken during nonworkinghours and only at the request of two specific employees.Moreover, I reject his testimony to the effect that he wasaware of no stenciling activities on worktime and hadnot participated in the preparation of stencils or slogansin opposition to the Union. Further, I do not creditDeleo's testimony to the effect that in speaking withJones on February 20, he merely inquired if, as a new10 The testimony of Daniel Acosta elicited on rebuttal to the effectthat Deleo told him that the Union was no good, and it would take 7 to13 months to get the Union out through a vote is credited, but evaluatedmerely as corroborative of evidence adduced by the General Counsel inhis case in chief.employee, Jones "knew much about the Union." I creditJones in finding that Deleo's comments were not limitedto this inquiry but were more extensive, as found above.The findings with respect to the limitation imposed byDeleo upon Mauga's efforts to approach Simeta on thenight of February 8, and the related findings with re-spect to the issuance of the disiplinary warning toMauga, are based upon Mauga's credited testimony eval-uated in light of the testimony of Ronald Dolquist anddocumentary evidence of record. I specifically rejectDeleo's testimony that when he spoke to Mauga aboutwearing a union badge, he did so at a desk in the workarea and not in his office.A composite of the testimony of Jones and Deleoforms the basis for the findings relating to the layoff ofJones. Deleo's testimony with respect to the sequence ofevents on the day Jones was laid off has been creditedover that of Jones in those instances where variancesexist. However, I credit Jones in finding that when in-formed of the impending layoff he specifically inquiredconcerning openings in the extrusion department or onthe pressline and was told by Deleo that no openings ex-isted and that to fill pressline jobs, prior experience wasnecessary. On the other hand, I credit the testimony ofDeleo to the effect that no pressline jobs were openwhen Jones was laid off and openings occurred onlylater, during the month of March.ConclusionsI find that at all times pertinent Respondent gaveeffect to a rule which precluded solicitation and distribu-tion of literature in the plant during work time. I findalso that in the aftermath of the August 4 election, atwhich the Union was selected as the majority representa-tive of Respondent's employees, William Krames, Re-spondent's vice president of manufacturing operations,met with supervisory personnel, including Jerue andDeleo, and instructed them to do nothing that would in-terfere with employee rights or serve to undermine theUnion. The record suggests that, for the most part, su-pervision, including Jerue, complied with these instruc-tions. However, Deleo was not as compliant. For what-ever reason, whether because of his own predilections,or because of the relatively free reign which appears tohave been his on the second shift which operated in thelate afternoon and evening hours until midnight, Deleobecame enmeshed in the competition between Union ad-vocates and employees favoring defeasance of the Union,and he took an active role in endeavoring verbally todissuade prounion employees from their allegiance to theunion cause, and in stenciling antiunion/procompany slo-gans on clothing. Moreover, he participated directly inthe distribution of procompany badges in the plantduring worktime, and gave quiet passage, as it were, toemployees distributing those badges, while at the sametime, discouraging, both directly and indirectly, thewearing of badges and buttons favoring the union cause.For his part, Jerue, who supervised the first shift whichoperated from 8 a.m. to 4 p.m., saw fit for a period oftime in February to close his eyes to the stenciling activi-ties of Herman and her close associates. By virtue of this141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct on the part of Deleo and Jerue in the respectsbelow detailed, Respondent must be held to have violat-ed Section 8(a)(l) of the Act.Specifically, I find that in asking McKee in Januarywhat he thought about the Union; by deprecating theUnion in his conversation with McKee in February, anddoing so in context of his assertion that the employeeswould be better off to forget the Union and "vote [it]out"; by speaking negatively in March or April to Ader-holt and Acosta concerning the need of employees for aunion, and declaring, as he spoke, that employees hadlost a pay raise and benefits which would have accruedto them had they not selected the Union; by making asimilar representation to Jones on February 20; and byadmonishing Jones and Aderholt on February 20 and inMarch, respectively, against wearing prounion buttons,in a context implying a threat to their job interests andtenure, Deleo engaged in interrogation and/or threatscalculated to coerce employees in the exercise of theirSection 7 rights, in violation of Section 8(a)(l) of theAct.Similarly, by virtue of his participation in the cam-paign of employees to achieve eventual decertification ofthe Union at the conclusion of the certification year,Deleo perpetrated serious violations of Section 8(a)(1) ofthe Act, for which Respondent must be held legally ac-countable. Thus, in addition to countenancing in-plantstenciling activities utilizing company materials andequipment in circumstances readily discernible to rank-and-file employees on the second shift (itself an overtmanifestation of hostility to the Union and its advocates),Deleo actively participated in the stenciling activities andin the distribtution of procompany badges, thus clearlyconveying to employees an antiunion proclivity suscepti-ble of ready interpretation on their part as mirroring theofficial policy of management. Moreover, by placing em-ployees in the position of having to declare their unionpreferences by their willingness either to wear or refrainfrom wearing procompany badges or stenciling slogans,Deleo engaged in additional conduct violative of Section8(a)(l) of the Act.Moreover, in the face of the activities of Deleo andthe acquiescence of Jerue (to the extent above found) inpermitting protagonists of the Union's decertification tocarry out their stenciling activities on worktime, and topermit the distribution of procompany badges in thework areas of the plant during working hours, while rig-idly enforcing its existing no-solicitation rule so as toprohibit Mauga from entering the work area of the plantduring his own free time coinciding with the 10-minuteinterval preceding the commencement of Mauga's shift,Deleo gave disparate application to the no-solicitationrule. This had the effect of precluding Mauga from en-gaging in activities in support of the Union of the varietythat would have resulted from fulfillment of his intendedpurpose to present a union membership card to Simeta.Assuming, as I specifically do, the validity of the limita-tion imposed by the rule upon solicitations during eitherthe worktime of the soliciting employee or the worktimeof employees being solicited, the rule was breached bythe discriminatory manner in which it was enforced. See,Star-Brite Industries, Inc., 127 NLRB 1008, 1010 (1960);Capitol Records, Inc., 233 NLRB 1041, 1045-46 (1977);see also Harvey's Wagon Wheel, Inc., d/b/a Harvey'sResort Hotel & Harvey's Inn, 236 NLRB 1670, 1676(1978).I"Further, in agreement with the General Counsel, whileI conclude that Mauga was in technical breach of the no-solicitation rule in the brief interlude after the beginningof his shift when he handed Simeta a union membershipcard, I find that Respondent violated Section 8(a)(3) ofthe Act by virtue of issuing a warning notice to Maugathreatening termination in the event of a recurrence ofhis activity. I base this finding, in part, upon the evi-dence above delineated establishing Respondent's hospi-table tolerance of duty time activities by procompanyproponents, evidence of a character and quality suggest-ing an antiunion purpose and motivation. Moreover, thepresence of a discriminatory motive in the issuance ofthis notice is discernible also from the disciplinary actionthreatened. The threat of termination contained in thenotice issued Mauga as a result of his solicitation effort issingular in character when contrasted to the less strin-gent wording of notices issued to Ben Matot and toNancy Matot for not conforming to the limitations of theno-solicitation rule. Indeed, there is much in the recordto suggest that the warning notices issued to Ben andNancy Matot were mere window dressing, for they wereissued after the filing of the charge pertinent to theMauga incident. Respondent marshaled no documentaryevidence sufficient to establish that in threatening termi-nation for a recurrence of worktime solicitation Re-spondent was acting neither atypically nor disparately.Cf. Dale's Electronics, Inc., 137 NLRB 1212, 1219(1962).'2 Nor did Respondent adduce proof to establishthat the attributions contained in the warning notice toMauga relating to the "numerous occasions during thepast few days" in which he had been "observed distribut-ing union-related material to other employees duringworking hours" were grounded in truth. Mauga deniesthis type of involvement, and, manifestly, the entry wasbased on hearsay information and not the personal obser-vation of Deleo or of Dolquist, who authorized the issu-ance of the notice. Thus, in my view, this element of thenotice serves more to suggest a discriminatory motive' Contrary to the General Counsel, I find neither the literal provisionsof the rule applying to solicitations on the part of employees nor Deleo'sapplication of that rule to Mauga's activities on February 5 warrants aninterpretation of the rule as prohibiting solicitation in working areas at alltimes and not just during nonworking times. Cf. Champagne Color, Inc.,234 NLRB 82 (1978). In my view of the record, contrary to the conten-tion of the General Counsel, Simeta was still on the clock when Deleointervened. Cf. East Bay Newspapers, Inc., d/b/a Contra Costa Times, 225NLRB 1148 (1976). 1 reach this determination on the merits of the issueassessed in light of the evidence adduced at the hearing before me.12 I predicate no violation of the Act, either in context with the disci-plinary notice issued Mauga nor with respect to the application of the no-solicitation rule, generally, upon the willingness of Respondent, undercontrolled circumstances, to permit collection of money for floral offer-ings or football and baseball pools. See Serv-Air, Inc. v. N.L.R.B., 395F.2d 557 (10 Cir. 1968), cert. denied 393 U.S. 840; Atkins Pickle Company.Inc., 181 NLRB 935 (1970). Cf. Emerson Electric Co., US. ElectricalMotors Division, 187 NLRB 294, 300 (1970). In any event, reliance uponevidence of these relatively infrequent and testimonially ill-defined occur-rences is unnecessary to a determination of the instant issue.142 REEVES RUBBER, INC.than to establish the existence of a sound basis for issuinga notice threatening discipline.Finally, I conclude and find that the General Counselestablished by the preponderence of the credible evi-dence that the layoff of Thomas Jones resulted from hissupport of the Union and not for economic reasons, ascontended by Respondent. Initially, I conclude that theGeneral Counsel established a prima facie showing thatthe layoff was discriminatorily motivated. Jones workedon the second shift under the direction of Deleo. Joneswas called by Deleo to his office and questioned con-cerning his wearing of a union badge 3 days before hislayoff. On this occasion, Deleo admonished Jones in amanner suggesting that Jones should be wary of display-ing the badge in the future. That Deleo subsequently re-canted from this admonition in no manner dilutes the in-ference that emerges from this interlude. Thus, it is ap-parent that Deleo believed the wearing of the unionbadge by Jones, a relatively new employee, was suffi-ciently noteworthy as to warrant a face-to-face discus-sion of the matter in the privacy of his own office.During the meeting, I conclude and find that Deleo tooksteps to dissuade Jones, and no doubt exists that Deleocatalogued in his own mind the fact of Jones' apparentaffinity for the Union. Within 3 days the decision wasreached to accomplish Jones' layoff. I conclude and findthat this was done in circumstances in which there wasno readily visible or discernible dearth of work availablein Jones' job category for Jones to perform. These con-siderations, establishing Jones' undisguished declarationof his union affinity, Deleo's knowledge of this fact, thetiming of Jones' layoff in relation to Deleo's conversa-tion with him concerning the wearing of the unionbadge, and Deleo's own involvement in the layoff proc-ess, establishes the constituent elements of a violation ofSection 8(a)(3) of the Act. However, to meet the Gener-al Counsel's evidence Respondent offered testimonyfrom Dolquist that he dictated the layoff in Jones' jobcategory solely for economic reasons and did so withoutknowledge of Jones' affinity to the union. Significantly,no documentary evidence was adduced establishing anydownturn in available work in Jones' job category andneither McKee, with whom Jones worked, nor Jones,himself, could discern any dearth of work at the time ofthe layoff. Moreover, the only inferences to be drawnfrom the testimony of Dolquist who assertedly made thedecision to accomplish the layoff, provide any basis forRespondent's contention that layoffs elsewhere in the op-eration were accomplished contemporaneously with thelayoff of Jones. Thus, having advanced an economic de-fense in explanation of a layoff accomplished in the sus-picious circumstances here extant, it was incumbent uponRespondent in order to support his defense to proffermore than oral testimony. None was offered. According-ly, in my view, Respondent failed to adduce convincingevidence that economic considerations necessitatedJones' layoff.Nor is Dolquist's denial of knowledge of Jones' unionaffinity convincing. Clearly, Deleo, who supervised thesecond shift on which Jones worked, had input into Dol-quist's decision to effectuate the layoff in Jones' job cate-gory. Normal procedure dictated supervisory involve-ment, and the second shift was not one over which Dol-quist, by his own admission, maintained direct, firsthandoversight. His reliance upon Deleo in reaching his deci-sion with respect to the layoff is thus inferable. Illegalmotivation in terminations arising from union activities isseldom confessed, but must be inferred, and the reason-able inference to be drawn in the instant circumstance isthat Deleo initiated and effectively participated in the de-cision to accomplish Jones' layoff. It is clear from theevidence of record that a campaign was in progress inthe plant to marshal employee support for an effort tooust the Union at the end of the certification year. Joneshad shown that he was not in league with this effort.Deleo, on the other hand, had actively supported theouster campaign and had assiduously advanced the causeof employees opposing the Union. It is unlikely that, inthe circumstances, Deleo would have kept his own coun-sel with respect to Jones' support of the Union. I findthat he did not.This finding of a violation is not altered, in my view,by evidence suggesting that Respondent attempted torecall Jones in late March. Initially, it must be recog-nized that, in effectuating Jones' layoff, Respondent hadeffectively implemented Deleo's veiled threat to Jonesconveyed during their conversation 3 days prior to thelayoff, with the foreseeable consequence of chillingJones' enthusiasm in supporting the Union. In addition, itmust be recognized also that the recall effort, such as itwas, transpired after charges had been filed alleging vio-lations of the Act arising from the warning notice issuedMauga, and thus, when consideration was given toJones' status, Respondent knew that the investigatoryprocesses of the Board had been initiated. Moreover, theeffort undertaken to notify Jones was so ritualistic as tosuggest the absence of perseverance and good faith. Thetestimony of Joan Dobbie to the effect that writtennotice of recall is never dispatched to probationary em-ployees was not convincing, and emerged from an efforton Dobbie's part to extract herself from a testimonialcontradiction and dilemma and to carve out an exceptionto the literal terminology of the work rules which alludeto written notice of recall for employees, without distinc-tion as to whether or not they are probationary. In short,I reject Dobbie's testimony that because Jones was aprobationary employee no written notice was dispatchedto him. I do find, however, that Respondent grudginglyundertook to recall Jones as a tactical device in the faceof a viable, pending unfair labor practice charge, was sat-isfied when its minimal, pro forma efforts were unsuc-cessful in accomplishing personal contact, memorializedthis effort in writing against potential subsequent devel-opments and refrained from dispatcaing notice of recallto Jones because it welcomed the fortuity of Dobbie's in-ability to make telephonic contact with Jones. Sincereeffort at recall, in the circumstances, would appear tohave encompassed, at the minimum, as an initial alterna-tive to the dispatch of a written notice, delivery throughlong-term employee Charles Powell of an oral messageto Jones soliciting his return to work. It must he noted,in this regard, that Jones had listed Charles Powell as areference on the application form which Dobbie alleged-143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly consulted in locating the telephone numbers used inher asserted effort to make telephonic contact withJones. Respondent failed to take this initiative throughPowell which was open to it, while abstaining also fromdispatching written notice. I find this conduct on thepart of Respondent supportive of the conclusion, which Ireach, that Respondent entertained discriminatory motivein effectuating the layoff of Jones. I conclude thereforethat the layoff of Jones violated Section 8(a)(1) and (3)of the Act.The final question to be resolved in this case is wheth-er Respondent's conduct, as found above, which tran-spired in the plant and away from the bargaining table ata time when agents of Respondent and the Union wereengaged in collective bargaining for an initial collective-bargaining agreement, was also violative of Section8(a)(5) of the Act. I find, in agreement with Respondentthat neither the Board's decision in Berbiglia, Inc., 233NLRB 1476 (1977), nor its supplemental decision inSafeway Trails, Inc., 233 NLRB 1078 (1977), warrants theconclusion that the conduct of Respondent's agents awayfrom the bargaining table manifested an absence of goodfaith in carrying out its bargaining table obligations, asrequired by Section 8(d) of the Act. I conclude upon thefacts before me that an extension of the rationale articu-lated by the Board in the Berbiglia and Safeway cases togovern the instant case would constitute a distortion ofthe intendment of the Board as articulated in those cases.It is clear, of course, that an employer's statements andconduct away from the bargaining table may be utilizedto explain otherwise ambiguous conduct at the bargain-ing table. Baldwin County Electric Membership Corpora-tion, 145 NLRB 1316, 1318 (1964). Moreover, if whilenegotiations are in progress an employer undertakes ac-tivities with respect to its employees away from the bar-gaining table which are directed toward undermining thebargaining representative of those employees, bad faithand an 8(a)(6) violation is established even though overtevidence of that bad faith does not appear at the bargain-ing table itself. See N.L.R.B. v. General Electric Compa-ny, 418 F.2d 736, 756 (2d Cir. 1969); United Transporta-tion Union, Local 169 v. N.L.R.B., 546 F.2d 1038, 1041(D.C. Cir. 1976). However, not all conduct of a seriousnature calculated to erode union support among the em-ployees in the bargaining unit is sufficient to evidencebargaining table bad faith, when bad faith is not other-wise manifested by and through the bargaining table tac-tics of the employer. See, Baldwin County Electric Mem-bership Corporation, supra; cf., Safeway Trails, Inc., supra.In my view, a fair reading of General Electric and UnitedTransportation, as well as Berbiglia and Safeway suggeststhat a finding of bargaining table bad faith becomesclearly appropriate upon a record establishing contempo-raneous away-from-the-bargaining table conduct on thepart of an employer which is calculated or tends directlyto subvert or frontally assult the bona fide of the bar-gaining process itself. Thus, conduct outside the confer-ence room orchestrated at the management level throughparticipation of upper level managing agents tending todrive a wedge between the unit employees and the desig-nated bargaining agent of the Union, so as to undermineand to subvert the authority of the bargaining representa-tive, has been found sufficiently egregious to support abad-faith finding, without regard to whether or not badfaith had been shown at the bargaining table. SeeSafeway Trails, Inc., supra. Moreover, statements circulat-ed by management personnel away from the bargainingtable but while bargaining efforts are in progress, con-veying to employees the employer's intention not toreach an agreement through the process of bargainingnegotiations, have been viewed as supporting a findingof bad faith, when these statements transpire in conjunc-tion with numerous other unlawful attempts to under-mine the Union. See Berbiglia, Inc.. supra. In my view,the instant case falls outside the parameter of bothSafeway and Berbiglia.At the outset, from an analytical point of view, thereis no evidence in the record before me from which itmay be concluded that Respondent failed to meet andbargain with the Union at all times. No allegations ofbargaining table misdeeds violative of the Act are beforeme. Thus, viewing the 8(a)(5) allegations of this case inthe light most favorable to the General Counsel, badfaith on the part of Respondent in fulfilling its obligationunder Section 8(d) of the Act emerges, if at all, from thetolerance displayed by Deleo and Jerue in permittingworktime stencilling and badge distribution activities onthe part of employees who did not favor the Union; fromDeleo's comments tending to disparage the effectivenessof the Union as a bargaining representative; and, finally,from other Section 8(a)(1) and (3) conduct which tendedto dissuade employees from support of the Union. How-ever, in this connection, there is present in the record noproof that the efforts on the part of employees to accom-plish the decertification of the Union at the end of thecertification year were other than grassroots and sponta-neously undertaken. Manifestly, the General Counsel un-dertook no proof that the effort was management fos-tered. Similarly, there is no evidence of a substantialnature supporting the conclusion that the statements anddeeds on the part of Deleo and Jerue, all of which tookplace from the bargaining table, were undertaken withthe knowledge, complicity, or acquiescence of Respond-ent's upper level management; and there is countervail-ing evidence that Krames, Dolquist, and Gangloff didnot condone this conduct and that it was contrary toinstructions specifically disseminated. Neither is theresupport for a conclusion that from a distance, so tospeak, management orchestrated the statements or mis-deeds of Deleo and Jerue, here found to be violative ofthe Act. Further, there is present here no coordinatedcampaign directed against or disparaging of the Union'snegotiators. Deleo's comments negating the potency ofthe Union as a bargaining force, while in and of them-selves violative of Section 8(a)(l) of the Act, must beviewed as the expression of a line supervisor having nocollective-bargaining responsibility. Absent also from theGeneral Counsel's proof is any evidence of an effort onthe part of management agents to effectively drive awedge between the unit employees and the bargainingagents of the Union conducting bargaining-table negotia-tions. Management and supervision-Krames, Dolquist,Gangloff-may have been permissibly tolerant and indul-144 REEVES RUBBER, INC.gent of the employees' perceived free speech rights toproffer their preferences for and against the Unionthrough the wearing of insignia and clothing, but man-agement is not shown by this record otherwise to havefostered or been accountable for any subversion of thebargaining process or initiative towards the decertifica-tion of the Union. For the reasons stated, and the totalcircumstances of this case, I find no basis for imputingbad faith to Respondent in carrying out its bargainingobligation as imposed by Section 8(d) of the Act.Upon the foregoing findings of fact, and upon theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. Reeves Rubber, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Communications Workers of America, Local 11511,is a labor organization within the meaning of Section2(5) of the Act.3. By interrogating employees concerning their unionpreferences; by disparaging the need of employees forunion representation and urging employees to vote theUnion out, all in context of statements asserting that em-ployees had forfeited pay increases and benefits whichwould have accrued to them had they not selected theUnion; by articulating threats that wearing prounionbadges would jeopardize their job interests and tenure;by giving disparate application to a rule prohibiting so-licitation and distribution of literature in the plant duringworktime so as to impose limitations upon activities uponemployees who supported the Union, while permittingemployees to engage in activities against the Unionduring worktime and in work areas in the plant; by solic-iting employees to wear clothing bearing slogans oppos-ing the Union and implicitly favoring decertification ofthe Union; by requiring employees to wear antiunion in-signia; by placing employees in the position of having todeclare their union preferences; and by warning andlaying off employees because they had engaged in pro-tected concerted activity and/or supported the Union,Respondent engaged in conduct in violation of Section8(a)(1) of the Act.4. By issuing a warning notice to Tafilele Maugathreatening termination for engaging in solicitation andactivities on behalf of the Union during the worktime,while tolerating worktime activities on part of the em-ployees opposed to the Union and/or issuing warningnotices defining a lesser quantum of discipline for similaractivities on the part of employees opposed to the Union,Respondent engaged in conduct in violation of Section8(a)(3) and (1) of the Act.5. By laying off Thomas Jones because of his activitieson behalf of the Union, Respondent engaged in conductin violation of Section 8(a)(3) of the Act.6. Respondent did not engage in conduct in violationof Section 8(a)(5) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.8. Respondent engaged in no other conduct violativeof the Act.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found, in the circumstances described above,that Respondent discriminated against Tafilele Mauga, inviolation of Section 8(a)(3) of the Act, I shall order Re-spondent to rescind the disciplinary warning issued toTafilele Mauga on February 8, 1979, and to expungefrom its personnel and other records all reference to saidwarning, and so notify Mauga, in writing.Having found that Respondent discriminated againstThomas Jones by laying him off on February 23, 1979,because he had engaged in activities on behalf of theUnion, and having further found that Respondent failedto make a good faith effort to recall Jones, I shall orderRespondent to offer Thomas Jones immediate and full re-instatement to his former position of employment, or to asubstantially equivalent position of employment, withoutprejudice to his seniority or other rights and privileges towhich he may have been entitled. I shall also recom-mend that Respondent make Thomas Jones whole forany loss of earnings he may have suffered by reason ofthe discrimination against him. Backpay shall be comput-ed in the manner prescribed in F. W Woolworth Compa-ny, 90 NLRB 289 (1950), together with interest thereonin accordance with the policy of the Board, set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).'3Having found that Respondent has maintained a ruleprohibiting solicitation and distribution of literature inthe plant during worktime, and having further found thatRespondent applied this rule to prohibit employees fromengaging in activities on behalf of the Union in the plantduring worktime while permitting employees who op-posed the Union to do so, I shall specifically order Re-spondent to cease and desist from enforcing said rule in amanner which conduces to, accomplishes, or effectuatesthis unlawful distinction.Because the violations of the Act herein found to havebeen perpetrated by Respondent go the the heart of theAct, a broad cease-and-desist order shall be recommend-ed.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, Ihereby issue the following recommended:ORDER 14The Respondent, Reeves Rubber, Inc., San Clemente,California, its officers, agents, successors, and assigns,shall:I. Cease and desist from:t' See, generally. Isis Plumbing d Jleaoing Co., 138 NLRB 716 (1962)14 In the event no exceptions are filed as provided by Section 102.46of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes145 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Laying off or otherwise discriminating against em-ployees because of their interest in, or activity on behalfof, Communications Workers of America, Local 11511,AFL-CIO, or any other labor organization.(b) Issuing warning notices to employees because, onbehalf of the Union or any other labor organization, theyhave engaged in solicitation in the work areas of theplant during worktime, while permitting employees whoopposed the Union to engage in activities in oppositionto the Union in the plant during worktime.(c) Threatening the job interest and tenure of employ-ees because they wear union insignia.(d) Interrogating employees concerning their union ac-tivities or preferences.(e) Soliciting employees to wear clothing bearing an-tiunion slogans.(f) Requiring employees to wear antiunion insignia.(g) Placing employees in the position of having to dis-close or declare their union preference.(h) Disparaging the Union in conversations with theemployees and encouraging them to vote the Union out.(i) Disparaging the effectiveness of the Union as a col-lective-bargaining representative.(j) Informing employees that wage increases and otherbenefits which normally would have accrued to themhad been withheld because they had selected the Unionas their collective-bargaining representative.(k) In any other manner interfering with, restraining,or coercing employees in the exercise of their right toengage in self-organization, to bargain collectivelythrough representatives of their own choosing, to act to-gether for collective bargaining in mutual aid or protec-tion, or to refrain from any or all such activities.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Post at its San Clemente, California, plant facilitycopies of the attached notices marked "Appendix."' lb In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byCopies of said notice on, forms provided by the RegionalDirector for Region 21, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(h) Offer Thomas Jones immediate and full reinstate-ment to his former position of employment or, if that po-sition is no longer available, to a substantially equivalentposition of employment, without prejudice to his senior-ity or other rights and privileges and make him wholefor any loss of wages he may have suffered by reason ofdiscrimination against him, in accordance with the rec-ommendation set forth in the section of this Decision en-titled, "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the term of this recommended Order.(d) Rescind the disciplinary warnings given to TafileleMauga on February 8, 1979, expunge from all personneland other records all references to said warning, andnotify Tafilele Mauga, in writing, that said action hasbeen taken.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.Order of the National .abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board."146